| ¡ARMSTRONG, J.,
dissents in part.
I respectfully dissent in part. Relator is entitled to a copy of his Boykin transcript. State ex rel. Franklin v. State, 98-1021 (La. 5/15/98), 719 So.2d 60. I would order *672the district court to provide relator with a copy of his Boykin transcript of July 12, 1995 in case number 373-817 “G” within sixty days and to show compliance by forwarding to this court a copy of the cover letter that accompanies the transcript to relator. If the transcript is no longer available, I would order the district court to inform this court of that fact.